ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges receipt of the amendment filed 11/29/21 wherein claims 1, 11, 74, 76, and 77 were amended and claims 2-8, 13-68, 71, and 75 were canceled.
	Note(s):  Claims 1, 9-12, 69, 70, 72-74, 76, and 77 are pending.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/21 has been entered.
 
RESPONSE TO APPLICANT’S AMENDMENT/ARGUMENTS
The Applicant's arguments and/or amendment filed 11/29/21 to the rejection of claims 1, 9-11, 72, and 74 made by the Examiner under 35 USC 102, 103, and/or 112 have been fully considered and deemed persuasive-in-part for the reasons set forth below.

 
Written Description Rejection
Note(s):  Based to Applicant’s response filed 11/29/21 and re-evaluating the disclosure, the 112 first paragraph rejection was modified to illustrate what is supported in the disclosure for the linkage of the first peptide via an amide bond with the second peptide via a triazole.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 9-11, 72, and 74 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant is reminded that an Inventor is entitled to a patent to protect his work only if he/she produces or has possession of something truly new and novel.  The invention being claimed must be sufficiently concrete so that it can be described for the world to appreciate the specific nature of the work that sets it apart from what was before.  The Inventor must be able to describe the item to be patented with such clarity that the Reader is assured that the Inventor actually has possession and knowledge of other than those having the structure wherein the first and second targeting molecule are connected via a ‘Click’ moiety that comprises the triazole and connection points to which the chelator and the first and second peptide components are attached thereto 
    PNG
    media_image1.png
    230
    410
    media_image1.png
    Greyscale
.  Thus, what the Reader gathers from the instant application is a desire/plan/first step for obtaining a desired result.  While the Reader can certainly appreciate the desire for achieving a certain end result, establishing goals does not necessarily mean that an invention has been adequately described.
	While compliance with the written description requirements must be determined on a case-by-case basis, the real issue here is simply whether an adequate description is necessary to practice an invention described only in terms of its function and/or based on a disclosure wherein a description of the components necessary in order for the invention to function are lacking.  In order to satisfy the written description requirement, the specification must describe every element of the claimed invention in sufficient detail so that one of ordinary skill in the art would recognize that the Inventor possessed the claimed invention at the time of filing.  In other words, the specification should describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that the Inventor created what is the claimed.  Thus, the written description 
APPLICANT’S ASSERTIONS
	In summary, that the application is not required to spell out each and every detail.  In addition, it is asserted that the compounds of the claimed invention share a structural feature of the chelator being coupled with the first peptide via an amide bond and with the second peptide via a triazole.  Still it is asserted that the Applicant has illustrated that they were in possession of the claimed compounds based on the representative number of compounds comprising a first and a second peptide and chelator.  Furthermore, it is asserted that the instant invention has a consistent structural feature throughout.
	EXAMINER’S RESPONSE
	Applicant’s arguments were considered and deemed persuasive-in-part.  While the instant invention reads on various chelators and first and second peptides, the linkage of the chelator and peptides is through a ‘Click’ triazole moiety, 
    PNG
    media_image1.png
    230
    410
    media_image1.png
    Greyscale
, that based on its design enable the second peptide to be connected on triazole moiety to the single bonded nitrogen atom.  The first peptide which is coupled to the chelator is connected via an amide bond at a designated location on the ‘Click’ structure.  This particular ‘Click’ structure is what allows the 

102 Rejection
	Note(s):  Due to the amending of independent claim 1 to specifically state that the first and second peptides are different  and the fact that the exemplified structures in Yim disclose the same first and second peptides, the 102 rejection is moot.  However, as indicated below, the 103 rejection is applicable.

103 Rejection
Note(s):  The 103 rejection was modified to include a secondary reference (Fan et al, US Patent No. 7,666,979) that discloses well known teachings in the art.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

  

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 9, 11, and 72 are rejected under 35 U.S.C. 103 as being unpatentable over Yim (Thesis:  Synthesis and Evaluation of Radiolabeled Peptide Multimers for Tumor Targeting, 2011, 169 pages) in further view of Fan et al (US Patent No. 7,666,979).
Yim is directed to the synthesis and evaluating of radiolabeled peptide multimers that are used for tumor targeting (see entire document, especially, pages 6-7).  In particular, Figure 1.8, see excerpt below, discloses the overview of synthesis of DOTA-conjugated peptide multimers via click chemistry between peptidyl azides and alkyne-derived dendrimers.

Yim, Figure 1.8, page 27

    PNG
    media_image2.png
    488
    655
    media_image2.png
    Greyscale

	In Figure 2.6, page 43 (excerpt included below), the synthesis of Compounds 19, 20, and 21 is disclosed.  In particular, Compound 21, for example, comprises a first peptide, a second peptide, a chelator (DOTA) wherein the first peptide is conjugated to the chelator using an amide and the second peptide is conjugated via a triazole.  Compounds 19-21 were labeled with 111In as a radiotracer (page 45, ‘Receptor binding studies’).
Yim, Figure 2.6, page 43

    PNG
    media_image3.png
    605
    820
    media_image3.png
    Greyscale

3]octreotide sulfonide, Compound 16, is disclosed.  In particular, Compound 16, for example, comprises a first peptide, a second peptide, a chelator (DOTA) wherein the first peptide is conjugated to the chelator using an amide and the second peptide is conjugated via a triazole.  Compound 16 was labeled with 111In as a radiotracer (page 65, ‘Radiolabeling’).
Yim, Figure 3.6, page 64

    PNG
    media_image4.png
    561
    818
    media_image4.png
    Greyscale

	In Figure 4.6, page 89, the synthesis of dimeric DOTA-conjugated [Tyr3]octreotate sulfonamide 18 via ‘sulfo-Click’ method.  Also, it should be noted that when the structure contains the spacer contains multiple amide bonds and a triazole moiety.  The DOTA-conjugated [Tyr3]octreotide 18 was radiolabeled with 111In (page 93).

Yim, Figure 4.6, page 89

    PNG
    media_image5.png
    448
    682
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    577
    816
    media_image6.png
    Greyscale

	Thus, for the reasons set forth above, both Applicant and Yim disclose a compound comprising: (a) a first peptide capable of binding to a first biomarker, (b) a second peptide capable of binding to a second biomarker, (c) a detectable label, and (d) a DOTA chelator wherein the first peptide contains an amide bound to the chelator and wherein the second peptide contains a triazole bound to the chelator.  
	Fan et al is directed to multivalent constructs that may be used for therapeutic and diagnostic purposes.  The constructs contain a first and second peptide.  The first 
	While Yim discloses specific structures wherein the first and second peptides are the same, it would have been obvious to a skilled artisan to use different peptides as indicated below.  In the general information section of the thesis, Yim discloses that Table 1.2 gives an overview of important receptors and their peptide ligand for targeting specific cancers.  It is disclosed that the thesis will focus on four biologically active peptides.  Thus, the skilled artisan would not have concluded that the invention of Yim is cannot be used with other peptides, but would have instead understood that Yim was focusing on four peptides which he indicated as currently being used in biomedical/preclinical studies for detect various cancer types (page 16, Section 1.1.6, Receptors and their ligands).
	On page 18, (Section 1.2.1, Multivalency), Yim discloses that one may have simultaneous binding of more than one subligand of a multimeric system to more than one binding site of the target receptor.  Then, Yim discloses that the reason for a multimeric system that allows for more than one binding site of the target receptor is because this binding mode also allows for two non-identical ligands to bind two non-
	Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the first peptide is conjugated via an amide bond and the second peptide is conjugated via a triazole because the skill artisan would recognize that the atoms connecting the peptide and chelator contain multiple components, triazole and amides in addition to other atoms.  Specifically, the amended claims neither exclude other components from being present in the linkage between the peptide and chelator nor set forth a particular orientation by which the chelator and first and second peptides are linked through a triazole containing moiety.  Hence, it would be obvious to the skilled artisan that the instant invention is encompassed by the teachings of Yim.
APPLICANT’S ARGUMENTS
	In summary, it is asserted that the claims were amended to clarify that the first and the second peptide are different.  Thus, Applicant asserts that Yim does not disclose or suggest conditions wherein the first and second peptides are different.  Also, Applicant refers to some of the structures in the instant invention and the location of the triazole and amide bond compared to that of the cited prior art.
EXAMINER’S RESPONSE
	Applicant’s arguments were considered, but deemed non-persuasive for reasons of record.  In regards to the location of the triazole and amide bond, Applicant’s arguments are non-persuasive.  The instant invention does not require that the triazole or amide bond be conjugated to the structure in any particular orientation.  The claims given the broadest reasonable interpretation read on any structure wherein the amide is 
Applicant’s attention is directed to the general information section of Yim’s thesis.  Table 1.2 gives an overview of important receptors and their peptide ligand for targeting specific cancers.  It is disclosed that the thesis focuses on four biologically active peptides which are commonly used in biomedical and preclinical studies.  Thus, the skilled artisan would not have concluded that the invention of Yim cannot be used with other peptides, but would have instead understand that Yim was focusing on four peptides which he indicated as currently being used in biomedical/preclinical studies for detecting various cancer types (page 16, Section 1.1.6, Receptors and their ligands).
	On page 18, (Section 1.2.1, Multivalency), Yim discloses that one may have simultaneous binding of more than one subligand of a multimeric system to more than one binding site of the target receptor.  Then, Yim discloses that the reason for a multimeric system that allows for more than one binding site of the target receptor is because this binding mode also allows for two non-identical ligands to bind two non-identical bind sites.  Hence, the skilled artisan would recognize that it is not required that both the first and second peptides be the same.
	Furthermore, Fan et al is made of record to illustrate that it is well known in the art to have a multivalent construct that comprises different peptides that target different biomarkers.  In addition, Fan et al, like Yim and the instant invention discloses a multivalent composition comprising multiple peptides, a detectable label, a chelator couple to one peptide via an amide bond and to the second peptide through a structure 

WITHDRAWN CLAIMS
Claims 12, 69, 70, 73, 76, and 77 are WITHDRAWN from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention/species.

COMMENTS/NOTES
Once again, Applicant’s election without traverse of Group I (claims pending claims 1, 9-12, 69, 70, 72-74, 76, and 77) in the reply filed on 3/9/20 is acknowledged.  Thus, the restriction was still deemed proper and was made FINAL.
	Also, in the response filed 3/9/20, the Examiner acknowledged the receipt of Applicant’s elected species:  cyclo(cNGRc) (first targeting molecule); cyclo(RGDyK) (second targeting molecule); 68Ga (detectable label); 
    PNG
    media_image7.png
    189
    218
    media_image7.png
    Greyscale
wherein n = 0 and the chelating core is NOTA (chelator); and CD13 (biomarker).  

It should be noted that the full scope of independent claim 1 was not searched.  The search has been extended to the species cited in the art rejection above.

Once again, Applicant is respectfully reminded that a recitation of the intended use of the claimed invention (see independent claim 1, line 1) must result in a structural 
	In addition, Applicant is reminded that it has been held that the recitation that an element is ‘capable of’ performing a function is not a positive limitation, but only requires the ability to so perform that function (see claim 1, lines 2 and 3).  Thus, such terminology does not constitute a limitation in any patentable sense (In re Hutchison, 69 USPQ 138).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        February 15, 2022